Order entered October 18, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-01340-CV

                    IN RE SEVEN HILLS COMMERCIAL, LLC, Relator

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-06312-D

                                              ORDER
       The Court has before it relator’s October 17, 2013 motion for clarification of this Court’s

October 3, 2013 order. We GRANT the motion for clarification. The October 3, 2013 order

stayed the trial court’s September 11, 2013, September 18, 2013 and September 19, 2013 orders

to the extent those orders require relator or any other person to dismiss the arbitration in

California or permanently enjoin any person from taking action in the arbitration or initiating an

arbitration. This stay shall remain in effect until further order of this Court.


                                                        /s/    DAVID LEWIS
                                                               JUSTICE